Citation Nr: 1758535	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating since October 5, 2007, an initial rating greater than 10 percent since June 3, 2010, and an initial rating greater than 20 percent since July 7, 2017, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 1988.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for a lumbar spine disability and assigned a noncompensable rating effective October 5, 2007, and a 10 percent rating effective July 24, 2010. 

In August 2012, the Board remanded the issue on appeal for additional development.  Thereafter, in an October 2012 rating decision, the RO assigned a higher initial 10 percent rating effective June 3, 2010, for the Veteran's service-connected lumbar spine disability.  Because the initial ratings assigned to the Veteran's service-connected lumbar spine disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, the Board again remanded the appeal to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for further development.  Thereafter, in an August 2017 rating decision, the RO assigned a higher initial 20 percent rating effective July 7, 2017, for the Veteran's service-connected lumbar spine disability.  Because the initial ratings assigned to the Veteran's service-connected lumbar spine disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB, 6 Vet. App. at 35.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more disabling than initially evaluated.  The Board acknowledges that this claim was remanded most recently in June 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected lumbar spine disability in July 2017.  The Veteran's representative in the October 2017 Informal Hearing Presentation argued that this examination was inadequate.  The Board agrees.  The July 2017 VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing, as requested by the Board in its June 2017 remand.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, the July 2017 VA examiner noted the Veteran's reports of flare-ups, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  This examiner found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA examination is needed before the Veteran's higher initial rating claim for a lumbar spine disability can be adjudicated.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in September 2017 without complying with the June 2017 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected lumbar spine disability, if possible before a different examiner than the examiner who conducted his July 2017 VA examination.  The claims file and a copy of this REMAND must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner next is asked to state whether the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The examiner also should state whether the Veteran's service-connected lumbar spine disability is manifested by neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve). 

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected lumbar spine disability from October 2007 to the present.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

In particular, with respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups.  If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

3.  Review the claims file to ensure that the development requested in his REMAND has been completed to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

